DETAILED ACTION
This is in response to communication received on 1 /6/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/10/20 and 11 /19/20.

Statutory Double Patenting
1.	The provisional claim rejection(s) on the ground of statutory double patenting over 16/882100 on claims 1-17 is withdrawn because the claims have been amended and cancelled.
2.	The provisional claim rejection(s) on the ground of statutory double patenting over 16/882062 on claims 1-17 is withdrawn because the claims have been amended and cancelled.
3. 	The provisional claim rejection(s) on the ground of statutory double patenting over 16/404575 on claims 1-17 is withdrawn because the claims have been amended and cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Harvey Chen on 3/8/21.

The application has been amended as follows: 

5. (currently amended) The method of claim 1, further comprising varying the energy applied to the first monomer vapor, second monomer vapor, and/or a carrier gas according to differences in molecular bond energy, bond length, and differences in vaporization temperatures of different monomers to generate a compact transition layer and surface layer that provides water resistant and electrically conductive.

Reasons for Allowance
4.	Claims 1-3 and 5-17 are allowed.
The following is an examiner's statement of reasons for allowance: The closest prior art on record of Brooks et al. US PGPub 2013/0033825 hereinafter BROOKS, Herbert et al. US PGPub 2006/0118242 hereinafter HERBERT, Brotzman et al. US PGPub 2017/0257950 hereinafter BROTZMAN, Herbert et al. US PGPub 2012/0009231 hereinafter HERBERT2, and The Dependence of Bond Energy on Bond Length by Linus Pauling hereinafter LINUS and Akagi et al. US Patent Number 4,999,215 hereinafter AKAGI are silent on or do not suggest the following limitations, within the context of the overall claims: depositing the second reactive species to form the surface layer on a surface of the transition layer, the surface layer having a second 
Further, the filing of terminal disclaimers dated 12/8/20, and 1 /06/21 remove any nonstatutory obvious-type double patenting with the co-pending applications of 16/882100, 16/882062 and 16/404575.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717